PER CURIAM.
We find no merit to appellant’s motion for post-conviction relief filed pursuant to Flori*1129da Rules of Criminal Procedure, rules 3.800 and 3.850 and thus, affirm the trial court’s denial of his motions. We agree, however, with the State that appellant’s sentence must be corrected to reflect that his sentences on case numbers 93-30316, 93-33038, and 93-33837 are to run consecutive to his current sentences and accordingly, remand for this purpose.
Affirmed and remanded with instructions.